Citation Nr: 1415155	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-23 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased initial rating for right ring finger distal interphalangeal (DIP) joint ankylosis, status post flexion tendon laceration.  

2.  Entitlement to an increased initial rating for a residual scar on the right palm.  

3.  Entitlement to an increased initial rating for a residual scar of the right palm, status post right palm laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1983 to September 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Baltimore, Maryland RO has jurisdiction over the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief and some of his VA outpatient treatment records are located in Virtual VA.  

This case was previously remanded by the Board in October 2012 to find a June 15, 2009 VA evaluation.  VA was unable to find any medical treatment for the Veteran on that date.  The nearest treatment was June 9, 2009.  The directives of the remand were fulfilled and the case now may be properly adjudicated by the Board.  


FINDINGS OF FACT

1.  The Veteran has service-connected right ring finger joint ankylosis, a right palm scar and a right palm residual scar status post laceration.  

2.  The Veteran's right ring finger has functional loss in the form of less movement than usual, weakened movement, incoordination and deformity of the ring finger.  

3.  The Veteran's scars are linear, stable and not painful and do not cause limitation of function.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of noncompensable for right finger ankylosis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5227, 5230 (2013).  

2.  The criteria for an initial evaluation in excess of a noncompensable for a residual scar on the right palm have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804, 7805 (2002) (2013).  

3.  The criteria for an initial evaluation in excess of a noncompensable for a residual scar on the right palm, status post laceration, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.118, Diagnostic Codes 7802, 7804, 7805 (2002) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and as effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2011, April 2009, July 2007, and May 2006.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's disabilities.  


Merits of the Claim

The Veteran seeks an increased initial compensable rating for his service-connected right ring finger and right palm scars.  The RO granted service connection in March 2008 with an effective date of October 2007 for each.   

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  


Right Ring Finger

Under the Schedule of Ratings for Ankylosis of Individual Digits, ankylosis of the ring finger, whether unfavorable or favorable, will be rated as noncompensable.  A note states:  Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Under Limitation of Motion of Individual Digits, any limitation of motion of the ring finger will be rated as noncompensable.  Id. at Diagnostic Code 5230.  

At the November 2011 VA examination, the examiner diagnosed a right hand disability stemming from a March 2004 motor vehicle accident.  The examiner noted constant diffuse numbness in the third, fourth, and fifth fingers, pain, limited flexion and extension and ankylosing of the same digits.   There was no gap between the thumb pad and the fingers.  There was a gap of 2.5 centimeters or more between the ring finger tip and the proximal transverse crease of the palm, with painful motion.  There was additional limitation of motion of the ring finger after repetition of range of motion tests.  The aforementioned gaps are unchanged after repetitions.  The Veteran has functional loss in the form of less movement than usual, weakened movement, incoordination and deformity of the ring finger.  There is no pain on palpitation and his grip is at full strength.  There is a gap of 5.1 centimeters or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The patient had trouble typing, buttoning shirts, using equipment in the car and playing certain sports due to the limitation of motion.  Previous examinations revealed similar findings. 

The criteria for a rating in excess of noncompensable have not been met.  A rating for ankylosis cannot be assigned under the introduction to the Schedule of Ratings for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand because these instructions are for metacarpophalangeal and proximal interphalangeal joints, not the distal interphalangeal joint which the Veteran is appealing.  A rating cannot be assigned under Diagnostic Code 5219 or Diagnostic Code 5223 because only the issue of the ring finger is before the Board.  Under Diagnostic Codes 5227 and 5230, the Veteran has already been awarded the maximum schedular evaluation for a ring finger disability.  The examiner stated that functioning was not so diminished that amputation with prosthesis would serve equally well and therefore evaluation as amputation will not be considered.  While the disability causes limitation of motion in other digits and interference with the overall function of the hand, these symptoms have already been rated separately by VA.  As they were not appealed, they are not within the Board's jurisdiction to address.  There is no showing of functional impairment warranting a compensable rating.

Scars

At the outset, it is noted that the criteria for rating scars was changed in October 2008.  The RO has rated these scars under the old and new criteria, and the Board will do likewise.

Under the Schedule of ratings for skin, scars not of the head, face, or neck, that are deep and nonlinear and cover an area of at least 6 square inches but less than 12 square inches are to be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Id.

Scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated for any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Superficial scars that are unstable and painful, where there are one or two scars, warrant a 10 percent rating.  Id. at Diagnostic Codes 7804, 7805.  

Superficial scars that are poorly nourished with repeated ulceration, or where tender and painful on objective demonstration warrants a 10 percent rating.  Other scars are rated on the limitation of function of the part affected.  Diagnostic Codes 7083, 7804, 7805 (2008).

The Veteran was afforded a scars examination in November 2011.  There, he was diagnosed with two scars on his right palm from a laceration and subsequent surgeries.  One scar is vertical, running from the long finger to the wrist, and the other is horizontal, running on the transverse palmar crease and limiting the range of motion of his ring finger.  The scars are not painful, unstable or due to burns.  The scars are linear, one measuring 10 centimeters and the other six centimeters.  The Veteran's horizontal scar is adherent to the underlying tissue, which makes it difficult for him to fully flex his right ring finger.  The examiner opined that this lack of flexion was more significantly due to underlying tendon damage to these fingers (which are already separately rated).  Previous examinations revealed similar findings.  

The criteria for a rating in excess of noncompensable for the Veteran's scars have not been met.  A rating under Diagnostic Code 7801 cannot be assigned because the scars are superficial and linear.  While the horizontal scar is adherent to the underlying tissue, the examiner classified it as superficial and attributed the symptoms of associated with adherence other disabilities.  Diagnostic Code 7802 cannot be applied because the scars are linear.  Diagnostic Code 7804 cannot be applied because the scars are not unstable or painful.  Diagnostic Code 7805 is applicable, but the examiner opined that the Veteran's lack flexion in his fingers was due more to underlying tendon damage than the scar.  As this disability is already service-connected, the Board cannot also award a compensable evaluation based on the scar.  38 C.F.R. § 4.14 (evaluation of the same disability under different diagnoses is to be avoided).  As the scars are otherwise asymptomatic, no other evaluations can be assigned under the old or the new criteria.  

The Veteran's representative argues that Diagnostic Code 8514, incomplete paralysis is applicable.  As outlined in the previous paragraph, Diagnostic Code 8514 in not applicable because the manifestations of the disability such as functional impairment, loss of motion and weakened motion are then same those of disabilities which are already service-connected and separately rated.  

In his July 2009 VA-9 form, the Veteran states that he has a compensable rating for his right long finger, whose disability has the same tendon laceration description as the right ring finger disability before the Board.  While the descriptions of these disabilities are the same, they are rated at different evaluations because the maximum rating for each disability is different.  The Veteran has been awarded the maximum for his long finger, 10 percent, and the maximum for his ring finger, a noncompensable rating.  As there is no analogous 10 percent rating for the ring finger, none can be awarded.  

In his September 2008 Notice of disagreement, the Veteran contends that he should be rated for numbness and limitation of motion based on his right palm scars.  As explained above, these manifestations cannot be awarded compensation under the disabilities on appeal because they are already rated under other service-connected disabilities.  

Staged ratings are inapplicable in the instant case because there is no evidence of a worsening in the Veteran's disabilities for the time period at issue.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the Veteran has not presented evidence to support an increased initial rating for his ring finger disability or his scars.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to an increased initial rating a right ring finger disability and right palm scars are denied.  

The Board has also considered whether the Veteran's disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran's right ring finger has some functional loss in the form of less movement than usual, weakened movement, incoordination and deformity.  The Veteran's scars are linear and superficial with little adhesion, no keloid formation, swelling, redness or pain.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.71a and 4.118, Diagnostic Codes 5227, 5239 and 7801-7805.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5227, 5230 and 7801-7805 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

The criteria for an initial compensable rating for a right ring finger disability and right palm scars have not been met.  


ORDER


The criteria for entitlement to an initial compensable rating for right ring finger distal interphalangeal joint ankylosis, status post flexion tendon laceration have not been met.  

The criteria for entitlement to an initial compensable rating for a residual scar on the right palm have not been met.

The criteria for an entitlement to an initial compensable rating for a residual scar of the right palm, status post right palm laceration have not been met.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


